Case 1:19-cr-00144-AKH Document 137-2 Filed 11/11/20 Page 1 of 9




               Exhibit B
Case 1:19-cr-00144-AKH Document 137-2 Filed 11/11/20 Page 2 of 9




Discovery Letter Dated May 11, 2020
       Case 1:19-cr-00144-AKH Document 137-2 Filed 11/11/20 Page 3 of 9

Christine H. Chung, PLLC




May 11, 2020


By Email

Amanda L. Houle
Samuel Adelsberg
U.S. Attorney’s Office
Southern District of New York
One St. Andrew’s Plaza
New York, NY 10007

                      Re: United States v. Victor Mones Coro
                                19 Cr. 144 (AKH)

Dear Amanda, Sam:

      Thank you again for the call last Thursday. As discussed, here is the
memorialization of our request for discovery and for clarification regarding previously
produced discovery.

      Prior oral or written statements of Mr. Mones relating to the offense conduct
should have been previously produced under Fed. R. Crim. P. 16(a)(1)(A) & (B), per
your Office’s practice and our request dated April 10, 2019. We request that the
government produce any memorializations of such statements made or retained by




                                                                      Emil previously
represented that he had contacted
       Case 1:19-cr-00144-AKH Document 137-2 Filed 11/11/20 Page 4 of 9

Amanda L. Houle
Samuel Adelsberg                                                           May 11, 2020




      This also confirms that Amanda previously represented that there are no
government memorializations of Mr. Mones’ statements to DHS agents, on or about
June 22, 2018, when agents stopped and questioned him in Fort Lauderdale.

       We have been unable to locate in the voluminous discovery more than a couple
of dozen messages (from WhatsApp, WeChat or any other application) produced from
any phone or device of Alejandro Javier Marin, dating from before November 2018
and relating to the offense of conviction. This is despite the facts that: (1) Mr. Marin
was serving as a source for the government throughout the charged conspiracy; and
(2) the government produced hundreds or thousands of messages sent by Marin to
Mr. Mones and Mr. Leon before November 2018 from phones and devices of other
custodians. There are entire chains produced from Mr. Mones’ phone that are absent
from Mr. Marin’s custodial production. If Mr. Marin possessed message chains or
messages relevant to the charged conspiracy that have not been produced, please
either produce them or explain why they cannot be produced.

     We also have been unable to locate any emails produced from any email box of
Mr. Marin or his company, My Jet Saver. If the government has no emails of Mr.
Marin relating to the offense conduct, please inform us of the reason.

       Sam confirmed on our call that the reason the image of Mr. Leon’s phone did
not contain text chains with Mr. Mones or others relevant to the arranging of flights
is that Mr. Leon deleted those chains before his arrest.

      Please confirm that the government did not obtain the content of Mr. Leon’s
emails: (1) from Google, Inc., Apple, Inc., Microsoft, Inc.., and Comcast Corp., despite
Mr. Leon having had email accounts hosted by those companies; (2) whichever
company hosted SVMI Solution’s address (info@svmis.com); or (3) any other company
that hosted an email address used by Mr. Leon in furtherance of the charged
conspiracy. From our review of the government’s production, it seems that any emails
obtained from Mr. Leon’s custody in that production were produced from imaging a
laptop obtained from Mr. Leon after his arrest. Please confirm that this is accurate.

       Finally, in an email dated April 9, 2020, Amanda represented that none of the
sealed material on the dockets relating to Mr. Mones and his co-defendants bears
upon Mr. Mones’ sentencing. It is our view that materials on Mr. Mones’ docket (and
in this case the dockets of any defendant whose names are referenced in connection
with Mr. Mones’ sentencing) are presumptively relevant to his case. If the reasons
for sealing have become obsolete, we would expect the currently sealed materials to
be unsealed. Also, the reasons for sealing themselves have never been made public,




                                           2
       Case 1:19-cr-00144-AKH Document 137-2 Filed 11/11/20 Page 5 of 9

Amanda L. Houle
Samuel Adelsberg                                                        May 11, 2020

a practice the Second Circuit has disapproved. If the reasons for sealing the reasons
themselves have become obsolete, those reasons should be unsealed.

      We again express our appreciation for having had a chance to discuss the facts
that may remain in dispute about the scope of Mr. Mones’ conduct, acts that Mr. Leon
and Mr. Marin concealed from Mr. Mones, the extent of Mr. Mones’ knowledge of the
reasons for the flights sought by Samark Lopez Bello and Tareck El Aissami, and




Respectfully,




Christine H. Chung                             Faith E. Gay
CHRISTINE H. CHUNG, PLLC                       Katie Renzler
14 Murray Street, #236                         Jordan L. Weatherwax
New York, New York 10007                       SELENDY & GAY PLLC
Telephone: 917-685-0423                        1290 Avenue of the Americas
christine@thechunglawoffice.com                New York, New York 10104
                                               Telephone: 212-390-9000
                                               fgay@selendygay.com
                                               krenzler@selendygay.com
                                               jweatherwax@selendygay.com




                                         3
Case 1:19-cr-00144-AKH Document 137-2 Filed 11/11/20 Page 6 of 9




 Discovery Letter Dated July 2, 2020
       Case 1:19-cr-00144-AKH Document 137-2 Filed 11/11/20 Page 7 of 9
Christine H. Chung, PLLC




July 2, 2020


By Email

Amanda L. Houle, AUSA
Samuel Adelsberg, AUSA
U.S. Attorney’s Office
Southern District of New York
One St. Andrew’s Plaza
New York, NY 10007

                      Re: United States v. Victor Mones Coro
                                19 Cr. 144 (AKH)

Dear Amanda and Sam:

      This letter relates to our letter request for discovery, dated May 11, 2020, and
in particular memorializes that in our telephone call of June 24, 2020, we discussed
Brady/Giglio obligations at sentencing.

       Under the Supreme Court holding in Brady v. Maryland, 373 U.S. 83 (1963),
prosecutors have a duty to disclose any information that is favorable to the defense
and material either to guilt or punishment. Id. at 88. Information favorable to the
defense includes evidence which “would tend to exculpate [the defendant] or reduce
the penalty,” see id. at 87, and evidence regarding the reliability or credibility of a
witness, see Giglio v. United States, 405 U.S. 150, 154-55 (1972). In order to satisfy
the disclosure obligation, prosecutors have a “duty to learn” of information favorable
to the defense known to others “acting on the government's behalf in the case.” Kyles
v. Whitley, 514 U.S. 419, 437 (1995).

      The U.S. Attorney’s Manual also states the prosecutor’s obligation to disclose
“exculpatory and impeachment information that casts doubt upon proof of an
aggravating factor,” and specifies that such information “must be disclosed no later
than the court’s initial presentence investigation.” USAM, 9-5.001(D)(3).

      We have been engaged in discussions for the last several months about

         which in our view rebut any argument that Mr. Mones has ongoing or even
historical allegiance to either the Venezuelan government or individuals that you
have called “powerful individuals abroad” and “prominent members of the inner circle
of Nicolas Maduro.” Dkt. 71. We have also informed you of our strong disagreement
with the Court’s statement in its short March 27, 2020 Order that our client has a
        Case 1:19-cr-00144-AKH Document 137-2 Filed 11/11/20 Page 8 of 9

Amanda L. Houle
Samuel Adelsberg                                                            July 2, 2020

“history of participating in illegal transfers of money,” Dkt. 73. In a subsequent bail
Order, Dkt. 76, the Court noted that it was not bound by the Sentencing Guidelines.

      Our discussions have also encompassed and relate to Mr. Mones’ role in the
charged conspiracy.

      We have appreciated our discussions to date and also appreciate that the
government is planning to supplement discovery and continue to await that
production. For clarity’s sake, given the record of the case and as a supplement to
our prior discussions, the supplementation in our view should include:

   •   information establishing the extent and duration

   •   information tending to prove Mr. Mones’ antipathy or dislike of the Venezuelan
       government, its policies, or any of that government’s representatives or any of
       his co-defendants;
   •   information tending to prove that Mr. Mones has not had a “history of
       participating in illegal transfers of money”;
   •   information that any government witness or potential government witness lied
       about or misrepresented Mr. Mones’ role or involvement in illegal transfers of
       money;
   •   information that any government or potential government witness lied about
       or misrepresented the extent of Mr. Mones’ role or involvement in the
       conspiracy to which he has pled guilty;
   •   information that the government has informed any witness or potential
       witness who has provided information about Mr. Mones that he or she has
       failed to be truthful, or concluded that he or she has failed to be truthful; and
   •   information tending to undermine the reliability or credibility of any potential
       witness at sentencing or any source that has furnished information on which
       the government has relied in taking positions at bail or relating to sentencing.

      Although the sentencing has been delayed several times, it is our priority that
we receive any discovery falling within the government’s obligations, in sufficient
time that we can effectively make use of the information.

       Thank you in advance.




                                           2
       Case 1:19-cr-00144-AKH Document 137-2 Filed 11/11/20 Page 9 of 9

Amanda L. Houle
Samuel Adelsberg                                                   July 2, 2020

Sincerely,




Christine H. Chung                         Faith E. Gay
CHRISTINE H. CHUNG, PLLC                   Jordan L. Weatherwax
14 Murray Street, #236                     SELENDY & GAY PLLC
New York, New York 10007                   1290 Avenue of the Americas
Telephone: 917-685-0423                    New York, New York 10104
christine@thechunglawoffice.com            Telephone: 212-390-9000
                                           fgay@selendygay.com
                                           jweatherwax@selendygay.com




                                      3
